Citation Nr: 0304039	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-20 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
December 1977 rating decision that denied service connection 
for nervous and headache (claimed as migraines) disorders.

2.  Entitlement to an effective date earlier than July 24, 
1997 for the grant of service connection for major depression 
with psychotic features.

3.  Entitlement to an effective date earlier than July 24, 
1997 for the grant of service connection for chronic 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 Hearing Officer 
Decision by the Manila, Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which established 
service connection and assigned a 100 percent disability 
rating for "major depression with psychotic features" and a 
30 percent disability rating for "chronic headache[s]," both 
effective from July 24, 1997.

The veteran testified at an RO hearing in July 1999.  A copy 
of the transcript is associated with the claims file.

In February 2001, the Board remanded the case to the RO for 
further development to include adjudication of the issue of 
CUE in a December 9, 1977 rating decision.  The case has now 
been returned to the Board for further appellate 
consideration.

In the February 2001 Board remand, the earlier effective date 
issues were characterized as entitlement to an effective date 
earlier than July 24, 1997 for the grant of service 
connection and the assignment of a 100 percent disability 
rating for major depression with psychotic features and for 
entitlement to an effective date earlier than July 24, 1997 
for the grant of service connection and the assignment of a 
30 percent disability rating for chronic headaches.  As the 
ratings for the disabilities in issue have remained unchanged 
since the December 1998 rating decision, these two issues 
have be recharacterized, as shown above, to reflect that an 
earlier effective date for the award of service connection is 
the issue in both instances.


FINDINGS OF FACT

1.  In a December 1977 rating decision, the San Francisco, 
California Regional Office denied service connection for a 
nervous condition (diagnosed as schizophrenia, schizo-
affective type) and headaches (claimed as migraines) as shown 
not to be related to service and provided the veteran with a 
copy of his appellate rights, at his address of record the 
following month.  The notification letter was returned as 
"not deliverable as addressed, unable to forward."

2.  As the veteran failed to file a timely appeal to the 
December 9, 1977 rating decision, it became final.

3.  At the time of the December 1977 rating decision there 
was no competent medical evidence linking a diagnosed 
psychiatric or headache disorder to service.

4.  The December 1977 rating decision was consistent with and 
supported by the existing record and legal authority.

5.  The Manila RO received the veteran's application to 
reopen his claims for service connection for a nervous 
condition to include depression and for severe migraine 
headaches on July 24, 1997.

6.  November 1997 VA examiners diagnosed the veteran with 
major depression with psychotic features and with muscle 
contraction headaches.

7.  A December 1998 rating decision granted entitlement to 
service connection for major depression with psychotic 
features and for chronic headache[s], assigning 100 and 30 
percent evaluations, respectively, effective from July 24, 
1997, the date of receipt of the reopened claims for service 
connection.


CONCLUSIONS OF LAW

1.  No CUE exists in a December 1977 rating decision denying 
entitlement to service connection for a nervous condition 
(diagnosed as schizophrenia, schizo-affective type) and 
headaches (claimed as migraines).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2002).

2.  The criteria for assignment of an effective date earlier 
than July 24, 1997 for grant of service connection for major 
depression with psychotic features have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2002).

3.  The criteria for assignment of an effective date earlier 
than July 24, 1997 for grant of service connection for 
chronic headache[s] have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In January 1977, the San Francisco Regional Office received 
the veteran's original claim for service connection for 
nervous and skin conditions and migraine headaches.  

In a rating decision dated December 9, 1977, the San 
Francisco Regional Office denied service connection for a 
nervous condition (diagnosed as schizophrenia, schizo-
affective type), acne vulgaris and headaches indicating that 
these disorders were not incurred in nor aggravated by 
service and denied entitlement to a nonservice-connected 
pension.  That decision was based on the facts, that while 
the veteran reported a history of a head injury at the age of 
12 on his enlistment examination, he did not seek or require 
treatment for headaches in service even though there were 
complaints of headaches after service diagnosed as probably 
tension headaches.  Service medical records were negative for 
any diagnosis or clear evidence of the existence of any 
psychiatric disorder.  The veteran reported two suicide 
attempts one in 1975 and another in December 1976, the latter 
of which led to hospitalization at the Palo Alto VA Medical 
Center (VAMC).  He was later hospitalized at the Palo Alto 
VAMC in May and June 1977 for loneliness and depression, 
where he was diagnosed with schizophrenic reaction, schizo-
affective type, and headache, probably tension.  The VA 
examiner did not provide an opinion linking these disorders 
to service.

In a letter dated January 6, 1978, the San Francisco Regional 
Office notified the veteran of the denial and provided him 
with a copy of his appellate rights, at his address of 
record.  The notification letter was returned as "not 
deliverable as addressed, unable to forward."

While hospitalized in January 1978, the veteran was notified 
by the Social Security Administration that he was disabled 
for their purposes as of June 1976.

Subsequently, the veteran specifically reopened his claim for 
a nonservice-connected pension.  In a July 1980 rating 
decision, resolving reasonable doubt in the veteran's favor, 
the San Francisco Regional Office granted a nonservice-
connected pension, effective from July 1979.  The San 
Francisco Regional Office noted that the April 1980 VA 
examination was not substantially different from the last one 
in 1977, except that the examiner felt that a diagnosis of 
schizophrenia was not appropriate; he was of the opinion that 
the proper diagnosis was borderline personality versus latent 
schizophrenia noting the veteran's history of extremely poor 
interpersonal relationships.  The diagnoses included 
psychogenic headaches, vascular (migraine) headaches, or 
histamine headaches.  The San Francisco Regional Office 
confirmed its earlier denial of service connection for 
psychosis, migraine headaches and skin condition in the 
November 1980 letter that informed the veteran of his pension 
award and his appellate rights.  But the veteran did not file 
an appeal within one year of notification; and that decision 
became final.

In January and May 1991, the RO received letters addressed to 
the Secretary of VA and the President, requesting that his 
service connection claims be reopened.  In response, in a 
letter dated May 30, 1991, the RO informed the veteran that 
the December 1977 rating decision was final and advised him 
that he must submit new and material evidence to reopen his 
claims.  The veteran did not submit any evidence in response.

On July 24, 1997, the Manila RO received another claim to 
reopen the veteran's service connection claims for a nervous 
condition to include depression and for severe migraine 
headaches.  

November 1997 VA examiners diagnosed the veteran with major 
depression with psychotic features and muscle contraction 
headaches.

At a November 1998 RO hearing, the veteran submitted a copy 
of a February 1998 letter from the Department of the Navy, 
which showed he enlisted in the Navy for four years but was 
discharged by reason of "unsuitability" due to substandard 
personal behavior.  He was found unfit for further duty due 
to frequent involvement of a discreditable nature with 
military authorities (assault), wrongful appropriation, an 
unspecified period of unauthorized absence, and an 
established pattern of shirking duties (failure to obey a 
lawful order).  The Board for Correction of Naval Records 
denied his request for recharacterization of his discharge 
from "general discharge" to "honorable."  They concluded that 
the veteran was guilty of too much misconduct in only nine 
months of service.

In a December 1998 rating decision, the Manila Hearing 
Officer reopened his claims and granted entitlement to 
service connection for major depression with psychotic 
features and for chronic headache[s], assigning 100 and 30 
percent evaluations, respectively, effective from July 24, 
1997, the date of receipt of the reopened claims for service 
connection.  In that decision, the Manila Hearing Officer 
noted that the veteran's psychiatric symptoms originated 
during service and had continued until the present and that, 
even though the veteran's headache disorder was not diagnosed 
within one year from discharge, there had been sufficient 
symptoms to establish that the disorder originated in 
service.  

The veteran appealed the effective date of the service 
connection awards and testified at a July 1999 RO hearing, 
contending that he should have been granted service 
connection back to January 1977, the date of the original 
claim, as his symptoms had their onset in service.  

In an October 2000 appellant's brief, the veteran's 
representative argued that the San Francisco Regional Office 
committed CUE in its December 1977 rating decision for 
failing to grant service connection for major depression.  He 
noted that the veteran initially submitted a claim for 
service connection in January 1977 but a December 1977 rating 
decision denied the veteran's claim and no appeal was filed 
within one year.

II.  Pertinent Criteria

A.  Service Connection

As extant at the time of the December 1977 rating decision, 
in order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  See 38 C.F.R. § 3.303 (1977, 1991, 
2002).

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§§ 19.112, 19.113, 19.116, 19.118 (1977), [38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1991, 2002)].

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. §§ 3.104, 19.118(a), 19.153 (1977) [38 C.F.R. 
§§ 3.104, 20.302(a), 20.1103 (2002)].

The claimant and his representative, if any, will be informed 
of the right to initiate an appeal by the filing of a notice 
of disagreement in writing, and the time limit within which 
such notice must be filed.  This information will be included 
in each notice of a benefits determination by the RO.  See 
38 C.F.R. § 19.109 (1977).  While it is contemplated that the 
RO will give the proper notice of the right to appeal and the 
time limit, failure to notify the claimant of the right to 
such appellate review or of the time limit applicable to a 
notice of disagreement or substantive appeal will not extend 
the applicable period for taking this action.  See 38 C.F.R. 
§ 19.110 (1977).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 
38 C.F.R. § 3.105(a) (1977, 1991, 2002).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (1977, 1991, 2001).
 
Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
See 38 C.F.R. § 3.160(e) (1977, 1991, 2002).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

CUE

The United States Court of Appeals for Veterans Claims (the 
Court) propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The Court has also stated that CUE is a very specific and 
rare kind of "error." The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made.  See Kinnaman v. Principi, 4 Vet. App. 20, 26 (1993).

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, 
any breach by VA of its duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete record rather than an incorrect one.  Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

C.  Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 
38 C.F.R. § 3.151(a) (1991, 2002).

If a claimant's application for benefits is incomplete, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of notification, no 
benefits may be paid or furnished by reason of such 
application and the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received and, should right to the 
benefits be finally established, an award based on such 
evidence shall commence not earlier than the date of filing 
of the new claim.  See 38 C.F.R. § 3.158 (1977, 1991, 2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  See 38 
C.F.R. § 3.155 (1991, 2002).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  See 38 C.F.R. § 
3.157(b), (b)(1) (1991, 2002).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  See 38 
C.F.R. § 3.157(b) (1991, 2002).  

Similarly, the date of receipt of evidence from a private 
physician or layman will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  Moreover, 
when authenticated evidence from state and other institutions 
is submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by the VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  See 38 C.F.R. § 
3.157.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (1977, 1991, 2002).  Unless specifically 
provided, such determination is made on the basis of the 
facts found.  38 C.F.R. § 3.400(a).

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  38 
C.F.R. 
§ 3.400(k).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
which has been reopened after final adjudication, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application.  
38 U.S.C.A. § 3010(a) [38 U.S.C.A. 
§ 5110(a) (West 1991)]; 38 C.F.R. § 3.400(q)(1)(ii), (r).

III.  Analysis

A.  Initial Matters

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This liberalizing legislation 
is applicable to the veteran's claims.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well- 
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal questions 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of these 
claims.

With CUE claims, there is, by law, no additional relevant 
evidence to be obtained. Whether a prior decision was clearly 
and unmistakably erroneous is based on the evidence of record 
at that time.  See, e.g., Russell, 3 Vet. App. 310.  The 
Court recently held that the VCAA has no applicability to CUE 
claims.  See Dobbin v. Principi, 15 Vet. App. 323 (2001) 
(citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) 
(en banc)); see also Pierce v. Principi, 240 F.3d 1348, 1353 
(Fed. Cir. 2001).

As discussed above, there also is, by law, no additional 
relevant evidence to be obtained with claims for earlier 
effective dates involving a grant of service connection when 
an effective date of one year prior to the date of receipt of 
the claim has been assigned.  38 C.F.R. § 3.114.  Therefore, 
even if evidence did exist pre-dating the claim that showed 
service connection was warranted for the claimed condition, 
it is legally impossible to get an effective date any earlier 
than one year prior to the date the claim to reopen was 
ultimately received.

The case was remanded to the Manila RO for additional 
development.  Specifically, the RO was to afford the 
veteran's representative an opportunity to review the record 
and to present arguments on the appeal and to adjudicate the 
CUE claim and the earlier effective date claims, if the CUE 
claim was granted.  If the CUE claim was denied, a 
supplemental statement of the case was to be issued relating 
to the earlier effective date issues and the veteran was to 
be advised of his appellate rights relating to his CUE claim.  
In compliance with the Board's February 2001 remand, in a 
letter dated July 10, 2001, the Manila RO informed the 
appellant of a June 2001 determination that there was no CUE 
in the December 1977 rating decision and advised him of his 
appellate rights.  In July 2002, the Manila RO issued a 
supplemental statement of the case on the earlier effective 
date issues and a statement of the case on the CUE claim.  
The veteran perfected an appeal to the CUE claim.  Although 
there is no local representative of the veteran's service 
organization located in Manila, the case was reviewed by the 
national appeals officer, who submitted an appellant's brief 
in October 2002. 

Given the foregoing, the Board finds that the Manila RO has 
substantially complied with the Board's February 2001 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).      

In this case, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing CUE and effective dates.  
He has, by information letters, rating actions, the 
statements of the case and a supplemental statement of the 
case, been advised of the evidence considered in connection 
with his appeal, and the evidence potentially probative of 
the claim throughout the procedural course of the claims 
process, to include the fact that CUE claims may be 
adjudicated based on consideration only of the evidence 
extant at the time of the decision in question.  See 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b)(1), (e) (2002)).  Moreover, the veteran has 
provided testimony and arguments in support of his appeal.

The San Francisco, California Regional Office denied 
entitlement to service connection for a nervous condition 
(diagnosed as schizophrenia, schizo-affective type) and 
headaches (claimed as migraines), in its December 1977 rating 
decision, and properly attempted to notify the veteran in 
January 1978 of denial at his address of record.  The San 
Francisco, California Regional Office provided the veteran 
with contemporaneous notice of his appellate rights.  
Although the notification was returned as undeliverable.  
Under 38 C.F.R. § 19.110 (1977), which was effective in 
January 1978, the failure to receive notice of the right to 
appeal following a denial of a claim, does not extend the 
applicable time limit for initiating an appeal.  He did not 
express disagreement with either of these determinations 
within one year of the notification.  38 C.F.R. §§ 19.112, 
19.113, 19.116, 19.118 (1977).  Thus, the December 1977 
decision became final as to the questions of service 
connection for nervous and headache disorders.  38 U.S.C. § 
4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977) [38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2002)].

B.  CUE

The veteran in this case seeks an effective date for the 
grant of service connection for major depression with 
psychotic features and chronic headaches prior to the 
currently assigned July 24, 1997.  In so doing he has, first, 
alleged CUE in the San Francisco, California Regional Office 
December 1977 rating decision that initially denied service 
connection for such disorders.  

The determination as to whether CUE is shown in the December 
1977 rating decision must be based only on consideration of 
the evidence of record at the time of the decision in 
question, and with consideration of the laws extant at that 
time.  See Russell, 3 Vet. App. at 313-14.

Although the veteran had been diagnosed with psychiatric and 
headache disorders in 1977, the law, as extant in December 
1977 and today, provides that to support a grant of service 
connection, there must be competent evidence of a diagnosis 
of the disability for which service connection is claimed and 
competent medical evidence linking the disability to service.  
See 38 C.F.R. § 3.303 (1977, 2002).  Insofar as the facts of 
record at the time of the 1977 decision did not include 
competent medical evidence linking a psychiatric or headache 
disorder to service, the San Francisco Regional Office's 
denial of service connection was consistent with and 
supported by the factual record and the extant law.

The veteran's CUE arguments essentially amount to: first, an 
allegation that the San Francisco, California Regional Office 
misapplied extant law and, second, that it generally 
improperly weighed the available medical and service 
evidence.

The Board will first address the veteran's assertions 
relevant to interpretation of the law governing service 
connection.  Still controlling in December 1977, were 38 
U.S.C. § 310 and 38 C.F.R. § 3.303 (1977), which clearly set 
out that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

A review of the particular facts of this case as extant in 
December 1977 shows that, despite medical evidence showing 
diagnoses of psychiatric and headache disorders, no medical 
professional opined that the veteran's diagnosed disorders 
related to his military service.  38 C.F.R. § 3.303.  In 
May/June 1977 VA hospital mental status and physical 
examination reports, the examiner noted that the veteran 
complained of depression and loneliness because he had been 
unable to find a suitable female companion and reported that 
he had been contemplating suicide.  The veteran had a history 
of two suicidal attempts, the first when he took an overdose 
of Stelazine in May 1976 and was hospitalized at the Los 
Angles County Hospital due to depression over losing a 
girlfriend.  He was diagnosed with personality disorder, 
passive dependent personality.  His second attempt was in 
December 1976 when he took an overdose of Sominex, again due 
to loneliness and was hospitalized at the Palo Alto VAMC.  
The veteran described himself as a "hoodlum kid" and stated 
that he quit school during his junior year and went to job 
corps and earned a GED and brick mason apprentice credentials 
in nine months.  He reported that he went into the Seabees 
and was discharged after nine months being given a general 
discharge because of "lack of work."  After attending college 
in Dayton for one year, in 1974 he goofed around and became 
deeply involved with the Hare Krishna religion and joined the 
movement one and one-half years ago and relocated to 
California, where he lived on the streets and slept in 
alleys, bushes and missions.  On examination, the veteran was 
constantly religiously preoccupied and justified all of his 
inappropriate actions on the basis of his dealing with truth 
and everyone else being wrong.  He reported hallucinations of 
evil spirits attacking him through negative thoughts; felt he 
had some telepathic powers; and related one episode of 
hearing an auditory hallucination.  The veteran also 
complained of headaches reportedly from a childhood head 
injury, which caused sporadic headaches that might occur and 
last for days and then be symptom-free for months.  He 
described his headaches as tightness in the temples with 
continuous throbbing pain.  The diagnoses were schizophrenic 
reaction, schizo-affective type, and headache, probably 
tension.  The examiner did not link either disorder to 
service.  Thus, the December 1977 rating decision was 
consistent with governing law requiring competent evidence of 
a current disability related to service.

The veteran has, as noted, also presented arguments that in 
effect amount to a disagreement with how the San Francisco, 
California Regional Office weighed the facts in the December 
1970 rating decision.  He has argued that it did not give 
enough significance to his demonstrated symptomatology and 
its continuity following service.  The fact remains that mere 
disagreement with the weighing of service personnel records 
or medical evidence extant in 1977 does not amount to CUE.  
Russell, 3 Vet. App. at 313-14.  Again, the record, as extant 
in 1977, shows no competent medical opinion that the 
veteran's diagnosed psychiatric and headache disorders were 
attributable to the veteran's period of service.  As such, no 
error, of the sort that is undebatable, is shown and no CUE 
exists in the December 1977 decision.  38 C.F.R. § 3.105(a).  
The veteran's remedy was to appeal the 1977 rating decision.  
As he did not do so, this decision became final.

C.  Effective Date

As no CUE has been found in the unappealed December 1977 
rating decisions, this decision is final and the effective 
date for a later grant of service connection necessarily must 
be after the date of this decision.  See 38 C.F.R. §§ 3.105, 
3.114, 3.400.

Service connection for major depression with psychotic 
features and chronic headache[s] was eventually granted based 
on new and material evidence in the form of diagnoses of 
major depression with psychotic features and muscle 
contraction headaches and conceded onset in service based on 
the letter from the Board for Correction of Naval Records.  
The currently assigned effective date of July 24, 1997 was 
assigned based on VA's receipt of the veteran's claim to 
reopen on July 24, 1997 and November 1997 VA examination 
reports diagnosing the veteran with major depression with 
psychotic features and muscle contraction headaches.  The 
record in this case is very clear in showing the receipt of 
two letters in 1991, one addressed to Secretary and the other 
to the President, asking that his service connection claims 
be reopened.  In response, VA notified the veteran, in a May 
1991 letter, that the December 1977 rating decision was final 
and that he needed to provide new and material evidence to 
reopen his claims.  But such evidence was not received within 
one year of the date of that letter.  Under 38 C.F.R. 
§ 3.158, these claims were considered abandoned.  The record 
in this case is very clear in showing the receipt of neither 
medical evidence nor other correspondence/documentation from 
the veteran in the interim between May 1992 and July 24, 
1997, the date the RO initially assigned as the effective 
date for the grant of service connection.  Thus, the facts 
establish the absence of any (not otherwise abandoned) claims 
in the interim between the final December 1977 rating 
decision and the Manila RO's receipt of the veteran's July 
1997 application to reopen his claims.  Nor are there VA 
medical records showing competent medical evidence of a link 
between the veteran's diagnosed psychiatric and headache 
disorders and service.

Nevertheless, the Manila Hearing Officer concluded, following 
the November 1997 VA examinations and receipt of the service 
department letter, that the veteran met the criteria for 
establishing service connection for major depression with 
psychotic features and chronic headaches.  Thus, the case is 
governed by the criteria pertinent to effective dates based 
on a reopened claim.  Absent evidence of an earlier received 
claim to reopen that was not otherwise abandoned in this 
case, an earlier effective date is not warranted.

The Board is cognizant of the veteran's argument that an 
earlier effective date is warranted because he believes that 
his psychiatric and headache symptoms date back to service.  
However, the Board is constrained from assigning an earlier 
effective date absent regulatory provisions authorizing such.  
No such provision exists which, upon application to the facts 
of this case, would result in assignment of an earlier 
effective date.  As a result, the claim for an effective date 
earlier than July 24, 1997 must be denied.




ORDER

The appeal, based on CUE in a December 9, 1977 rating 
decision, denying entitlement to service connection for a 
nervous condition (diagnosed as schizophrenia, schizo-
affective type) and headaches (claimed as migraines), is 
denied.

An effective date prior to July 24, 1997 for the grant of 
service connection for 
major depression with psychotic features is denied.

An effective date prior to July 24, 1997 for the grant of 
service connection for 
chronic headache[s] is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

